NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0111n.06
                           Filed: February 14, 2005

                                             No. 04-3006

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


RICHARD ENGLAND,                                   )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )
v.                                                 )    ON APPEAL FROM THE UNITED
                                                   )    STATES DISTRICT COURT FOR THE
TIMOTHY E. BIGHAM,                                 )    SOUTHERN DISTRICT OF OHIO
                                                   )
       Defendant-Appellant.                        )




       Before: SUHRHEINRICH, ROGERS, and COOK, Circuit Judges.


PER CURIAM. Timothy Bigham appeals the district court’s order denying summary judgment to

the defendant. After reviewing the record, the parties’ briefs, and the applicable law, this court

determines that no jurisprudential purpose would be served by a panel opinion and affirms the

district court’s decision for the reasons stated in that court’s opinion.